Fourth Court of Appeals
                               San Antonio, Texas
                                      June 28, 2019

                                   No. 04-18-00553-CR

                              Nicole Patrice SELECTMAN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR9689
                      Honorable Lorina I. Rummel, Judge Presiding


                                     ORDER
      Appellant’s Second Motion to Amend her Reply Brief is GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court